The Chancellor
was of opinion that it was satisfactorily proved that an overhead or undergrade crossing at the intersection of the two lines on Seventh Street in the City of New Castle was not practicable within the meaning of the statute, and that the permission to make the grade crossing prayed for in the bill should be granted, upon condition that the crossing should be constructed in such manner as to insure safety, with the appliances shown to be essential therefor, which with the attendance required for their operation should be at the charge and expense of the company making the application, and he directed a decree accordingly.
The following decree was entered in this case:
“And now, to wit, this Sixteenth day of January, A. D. Nineteen Hundred, the above case coming on to be heard upon bill, answer, and proofs presented on behalf of the Complainant (the Defendant having submitted itself without offer of proofs) and the same having been duly argued by counsel, and maturely considered by the Chancellor, it is thereupon ordered, adjudged and decreed that the New Castle and Delaware City Railway Company, the above named Complainant, be permitted to cross at grade the right of way and tracks of The Delaware Railroad Company, the Defendant, on Seventh Street in the City of New Castle, New Castle County and State of Delaware, at the point where the line of the said Railway Company crosses the right of way and tracks of the said Railroad Company (as shown bv the survey of the line of the said Railway Company deposited in the office of the Secretary of State of Delaware) it appearing, by proofs offered by the complainant and satisfactory to the Chancellor, that *421an overhead or undergrade (or underground) crossing at the above named place on the said Seventh Street is not practicable.
“And it is further ordered and decreed, by the Chancellor, that the said New Castle and Delaware City Railway Company in so crossing as aforesaid the right of way and tracks of the said The Delaware Railroad Company at the place named on the.said Seventh Street, in the said City of New Castle shall so construct its railway track or tracks, as that on each side of the right of way of the said The Delaware Railroad Company at the said crossing, and at safe and convenient distance therefrom, there shall be a disconnection in each rail of the said railway tracks capable of being connected by means of a switch arrangement whereby the said railway tracks may be made continuous for the passage of the cars of the said Railway Company over the right of way and tracks of the said Railroad Company, which shall be operated at the expense of the said Railway Company by a competent agent of the said Railway Company, who shall always be on duty at said crossing for this purpose.
“And it is further ordered and decreed that the costs in the said case be paid by the Complainant within three months or that attachment issue.
“Costs taxed at the sum of Fifty-nine Dollars and Seven Cents ($59.07).”